Case 5:20-cv-10829-JEL-APP ECF No. 453, PageID.11692 Filed 12/10/20 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
 Janet Malam, et al.,

       Petitioners-Plaintiffs,          Civil No. 20-10829

 v.                                     Honorable Judith E. Levy
                                        Mag. Judge Anthony P. Patti
 Rebecca Adducci, et al.,

       Respondents-Defendants.

 _________________________________________/



                              Notice of Appeal

       Notice is given that defendants appeal to the United States Court

 of Appeals for the Sixth Circuit from: (1) the order entered on October

 13, 2020, granting bail [R. 330]; (2) the order entered on October 22,

 2020, granting bail [R. 346]; and (3) the order entered on November 30,

 2020, granting bail [R. 430].

                                              Respectfully submitted,

                                              Matthew Schneider
                                              United States Attorney

                                              /s/ Jennifer L. Newby
                                              Assistant U. S. Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Phone: (313) 226-0295
                                              Jennifer.Newby@usdoj.gov
 Dated: December 10, 2020

                                          1
Case 5:20-cv-10829-JEL-APP ECF No. 453, PageID.11693 Filed 12/10/20 Page 2 of 2




                      CERTIFICATE OF SERVICE

 I hereby certify that on December 10, 2020, the foregoing paper was
 filed with the Clerk of the Court using the ECF System, which will give
 notice to all counsel of record.

                            /s/ Jennifer L. Newby




                                         2
